Citation Nr: 1617962	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-47 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment received at Indian River Medical Center on August 11, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Medical Administration Service of the Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida.

The above stated issue was previously remanded in April 2014 for further evidentiary development.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or Board confers on the claimant, as a matter of law, the right to substantial compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this instance substantial compliance has been met and all the pertinent evidence has been obtained. 

As noted in the previous remand, the Veteran was scheduled for the requested Board hearing in February 2012; however, he failed to appear.  In the prior remand, the Board finds that there was no pending hearing request.  The Board does not change that finding at this time.


FINDINGS OF FACT

1.  The medical expenses incurred on August 11, 2009, for the treatment of left knee pain, were not authorized by VA.

2.  At the time services were rendered, the Veteran was service connected for posttraumatic stress disorder (PTSD); diabetes mellitus, type II; right and left lower extremity diabetic neuropathy; tinnitus; and erectile dysfunction.  The Veteran was rated as 100 percent disabled at the time of treatment for his left knee.  

3.  At the time of the Veteran's August 11, 2009, treatment, the Veteran was not suffering from an emergent condition and there was an available VA facility.  



CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical expenses incurred for treatment on August 11, 2009, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2015); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2015).

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  The requirements under VCAA are not applicable where further assistance would not aid the appellant in substantiating a claim, including if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  

As discussed in the decision below, the facts are not in dispute and resolution of the appellant's claim wholly depends on the interpretation of relevant law with respect to whether the appellant is entitled to payment or reimbursement of private medical expenses incurred for treatment at a non-VA medical facility.  That is, this appeal depending on a finding based on the undisputed facts whether there was a medical emergency and whether a VA facility was feasible.  The Board finds that through development of this case and the adjudications sent to the Veteran that he has had the opportunity to submit evidence relevant to this appeal.  His and his representative's responses indicate that he is aware of the basis of this appeal.  The Board cannot find any basis for remanding this appeal for additional notification or development.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits of the Claim

The Veteran is claiming entitlement to reimbursement of private medical expenses incurred on August 11, 2009 for treatment at a non-VA medical facility.  The claimant and his representative assert that VA should provide reimbursement for the cost of the emergency medical care he received at Indian River Medical Center on August 11, 2009.  In this regard, the Veteran noted that the VA facility was too far to travel to given his emergent condition and that he notified VA prior to seeking private treatment.

The Board notes, initially, that the Veteran was seen at the Indian River Medical Center in Vero Beach, Florida for left knee pain on August 11, 2009.  Treatment records from the private emergency room indicated that the Veteran sought care for left lateral leg pain characterized as a burning sensation.  The Veteran noted that the pain had started six days prior to seeking emergency room care.  Upon examination it was noted the Veteran had a left proximal fibular area bruise, but no other skin symptoms or musculoskeletal or neurological symptoms other than subjective paresthesias.  The examiner diagnosed the Veteran with left leg painful paresthesias but noted that the Veteran was in "no acute distress" and did not appear " acutely ill or toxic".  

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2015); 38 C.F.R. § 17.54 (2015).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

With regard to prior authorization, the applicable regulation provides that in the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, made by the Veteran or others on his behalf is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

With respect to the Veteran's claim that he was given prior authorization, the Board requested in the previous remand any documentation concerning preauthorization of emergency treatment.  The evidence regarding authorizations provided for the Veteran noted that he did indeed call the VA on August 11, 2009.  It was noted the Veteran contacted the VA, specifically, a clerk at the West Palm Beach (WPB) VA Medical Center (VAMC), the morning of August 11, 2009, and stated he was sick and was going to a Vero Beach, Florida hospital.  The WPB clerk referred the Veteran to the WPB VAMC Fee Basis office.  The conversation between the WPB clerk and the Veteran was noted in the Computerized Patient Record System (CPRS).  However, there was no record that the Veteran spoke to anyone at the Fee Basis Office.  There is also no evidence that anyone from the Fee Basis office approved the request for pre-authorization for VA payment of the non-VA emergency room services.  Clinical employees in this service were the only individuals authorized to obligate VA funds for non-VA care and even if the Veteran received direction to go to the nearest emergency room over the phone with a VA employee, such recommendations over the telephone are considered prudent medical advice and not a guarantee of VA payment.  Therefore the Veteran did not receive pre-authorization for the non-VA emergency room treatment on August 11, 2009.  

Under 38 U.S.C.A. § 1728, VA may reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran, if other requirements discussed below are met.  38 U.S.C.A. § 1725 (West 2014).  Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.

Reimbursement or payment for expenses not previously authorized may be made only under the following circumstances (all criteria a, b, and c must be met):  
(a) For Veterans with service connected disabilities, treatment not previously authorized is rendered for (1) an adjudicated service-connected disability; or (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; or (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; or (4) for any illness, injury or dental disability in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31; (b) Such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.  

Failure to satisfy any one of the three criteria (a, b, or c) listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).

The record reflects that the Veteran is currently service connected for posttraumatic stress disorder (PTSD); diabetes mellitus, type II; right and left lower extremity diabetic neuropathy; tinnitus; and erectile dysfunction.  The Veteran was rated as 100 percent disabled at the time of treatment for his left knee.  For purposes of this decision, the Board finds that the Veteran is someone who is permanently and totally disabled as a result of a service-connected disability.  38 U.S.C. 1728(a).  As noted above, however, all criteria must be met in order for the Veteran to received reimbursement under 38 U.S.C. 1728.  The Veteran unfortunately fails to meet the criteria under 38 U.S.C. 1728(b) and (c) and is therefore not eligible for medical expense reimbursement under 38 U.S.C. 1728 for the hospital treatment provided.

In this regard, the Board notes that the August 11, 2009, private emergency room examination treatment record reported that the Veteran had been in pain for six days and that he was, at the time of the treatment in "no acute distress" and did not appear "acutely ill or toxic".  The Board finds that the Veteran was not in need of emergent care on August 11, 2009.  Moreover, the Veteran stated that he went to the Indian River Medical Center because the WPB VAMC was too far to drive given the pain he was in.  The Board notes, however, that the Veteran had other options that were closer or almost the equivalent distance, including a VA Community Based Outpatient Clinic (CBOC).  The Indian River Medical Center was approximately 10.5 miles from the Veteran's home.  The Vero Beach CBOC was noted to be 12.5 miles from the Veteran's home.  The Veteran reported that he was unable to drive on highways as a result of a car accident he had which involved a tractor trailer truck.  The Veteran stated that he was afraid to drive on highways because he became too nervous when dealing with tractor trailer trucks.  The Veteran stated this limited where he could seek treatment.  

Nevertheless, even if it were the case that the Veteran did not have a VA option, the condition was still not considered to be emergent.  Therefore, the Veteran failed to meet at least one of the criteria under 38 U.S.C.A. § 1728 and as such payment for the non-VA emergency room services cannot be reimbursed under 38 U.S.C.A. § 1728.

Because the Veteran did not meet the criteria for payment of authorized or unauthorized medical expenses of 38 U.S.C.A. § 1728 (West 2014), the Veteran's claim for payment must be considered under criteria for determining entitlement under the Veterans Millennium Healthcare and Benefits Act (Act), 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000- 17.1008.  

The Veterans Millennium Healthcare and Benefits Act provides for VA to make payment or reimbursement of costs for emergency treatment for non-service-connected disabilities in non-VA facilities, but only if all of the following criteria are met:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).
See 38 C.F.R. § 17.1002 (a)-(i).

In this case, a review of the record indicates that of the requisite criteria set forth above, there are two criteria that the Veteran does not satisfy, specifically the criteria listed in 38 C.F.R. § 17.1002 (b) and (c).  In this regard, as explained above, the Veteran was not suffering from an emergent condition and there were VA facilities that were reasonably available.  Specifically, as noted above, the Veteran was treated for left knee pain that had been ongoing for six days and the Veteran was not determined to be in any acute distress.  Further, as noted above, there was a VA CBOC that was available for the Veteran to seek treatment that was almost the same distance away from the Veteran's house as the private facility.  Thus reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be granted for treatment on August 11, 2009.

Accordingly, for the reasons stated above, pursuant to provisions of 38 U.S.C.A. 
§ 1725 and § 1728, reimbursement for medical expenses incurred for medical services rendered by the non-VA treatment provider on August 11, 2009 is not warranted.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved on the matter.  38 U.S.C.A. § 5107(b) (West 2015).


ORDER

The claim of entitlement to payment or reimbursement of private medical expenses for medical care incurred at a non-VA medical facility on August 11, 2009 is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


